DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 15, and their dependents thereof, are allowed because the closest prior art, Soles et al. (US Pub No. 2014/0172245) discloses vehicle damage detection system and method of manufacturing the same, MIHARA (US Pub No. 2015/0278987) discloses multi-viewpoint image capturing method and image display method, either alone or in combination, fail to disclose a computing device comprising: a plurality of cameras operable to capture a plurality of image sets of an object, each image set including a respective two or more images captured from a respective viewpoint simultaneously, each of the respective two or more images being captured by a respective one of the plurality of cameras; a processor operable to identify a background scenery portion in each of the first plurality of image sets and determine a correspondence between the plurality of image sets, the correspondence tracking one or more control points associated with the object and present in multiple images; and a storage device configured to store a multi-view interactive digital media representation of the object that includes the plurality of image sets, the multi-view interactive digital media representation being navigable in one or more dimensions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646